Citation Nr: 9921614	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-41 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
veteran's service-connected chronic bilateral corneal abrasion. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to January 
1990.

The appeal arises from the  June 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York, granting service connection and assigning a 
noncompensable rating for the veteran's chronic bilateral corneal 
abrasion. 

Following proper appeal, the Board in January 1997 remanded the 
case for development including a VA examination for compensation 
purposes.  The case is now returned to the Board.  


FINDING OF FACT

Since the veteran's separation from service, his chronic 
bilateral corneal abrasion has not been an active pathology and 
has not been manifested by impairment of visual acuity or field 
loss, pain, rest requirements, or episodic incapacity.  


CONCLUSION OF LAW

The schedular requirements for a rating greater than 
noncompensable for chronic bilateral corneal abrasion have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.2, 4.10, 4.31, Part 4, Diagnostic Code 6009 (1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from January 1987 to January 
1990.

Initially, the Board finds the appellant's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim is 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
finding is based on the appellant's evidentiary assertion that 
his service-connected disability is more severe than is reflected 
in the rating assigned with service connection.  See Proscelle v. 
Derwinski, 1 Vet.App. 629 (1992); King v. Brown, 5 Vet.App. 19 
(1993).  

Once it has been determined that the claim is well grounded, the 
VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107.  By a January 1997 Board remand, a VA examination was 
ordered to ascertain the current disability, if any, attributable 
to the veteran's chronic bilateral corneal abrasion, in keeping 
with the duty to assist the veteran, pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  However, as was the case on numerous 
previous occasions, the veteran either could not be contacted for 
the scheduled examinations or merely failed to appear for the 
scheduled examinations.  Scheduled VA examinations for which the 
veteran failed to show both prior to and subsequent to that Board 
remand include examinations scheduled in October 1992, May 1993, 
October 1995, February 1996, March 1996, May 1997, July 1997, 
September 1997, March 1998, July 1998, and December 1998.  The 
record reflects that upon remand, the RO, as it had previously, 
attempted to appropriately contact the veteran at his last known 
address of record to schedule an examination or to notify the 
veteran of pending examination, but to no avail.  

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that the burden is upon VA to demonstrate 
that notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  However, the Court also stated that 
in the normal course of events it was the burden of the veteran 
to keep the VA apprised of his whereabouts, and that if he did 
not do so there was no burden on the VA to turn up heaven and 
earth to find him before finding abandonment of a previously 
adjudicated benefit.  Id.  The Court has also held that the "duty 
to assist is not always a one-way street."  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The Board finds that in this case 
the VA has demonstrated - through a notification letter a copy of 
which is contained within the claims file, dated in June 1998 and 
sent to the veteran at his last known address of record, 
informing the veteran of a pending VA examination, and through VA 
Automated Medical Information Exchange (AMIE) records within the 
claims file informing of attempts to contact the veteran and of 
examinations scheduled for which the veteran either did not 
respond to notification, could not be contacted, or failed to 
appear - that notice was sent to the veteran's last known address 
of record and that the veteran lacked adequate reason or good 
cause for having missed the scheduled examinations.  While the 
veteran's medical records, including VA detoxification 
hospitalization records, inform that the veteran has been - and 
may well still be - a homeless polysubstance abuser, including 
ongoing cocaine dependence and alcohol abuse, the Board cannot 
here accept those reasons as justification or excuse for the 
veteran having repeatedly failed make himself available for VA 
examination to support his claim.  

Accordingly, under the circumstances, the Board is satisfied that 
all available evidence necessary for an equitable disposition of 
the appeal has been obtained.  The duty to assist has thus been 
satisfied.  38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are determined 
by the application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical examinations 
are accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1998).  In evaluating service-connected disabilities, the Board 
looks to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. §§ 
4.2, 4.10 (1998).   In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's conditions.  Schafrath 
v. Derwinski, 1 Vet.App. 589, 594 (1991). 

The veteran's chronic bilateral corneal abrasion is appropriately 
rated under Diagnostic Code 6009, for injury of eye, unhealed.  
Under that Code, the disability, in chronic form,  is to be rated 
from 10 percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during continuance 
of active pathology.  The minimum rating during active pathology 
is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (1998).  

A noncompensable evaluation does not imply that no impairment is 
present, just that the required residuals are not shown.  38 
C.F.R. § 4.31 (1998).

In a December 1990 VA Form 1-9, the veteran reported that he 
could not read anything smaller than one-inch letters, and that 
he had severe headaches upon looking at light.  He also reported 
that his eyes dried and watered when near heat, and that his 
vision was blurred when watching television.  He also reported 
having severe eye pain when awakening in the morning and opening 
his eyes.  

At a September 1992 RO hearing, the veteran testified that he was 
hospitalized in service in Germany for one day in September 1989 
for an injury to his eyes.  The veteran stated that post service 
he received medical care for his eye injuries.  He testified that 
his medications for his eyes included a lubricant jell and 
artificial tears.  He testified that as explained by an 
ophthalmologist in Germany, when his eyes dried out his corneal 
abrasions surfaced and that caused irritation with tearing of the 
eyes, redness and burning in the eyes, puffiness, and blurred 
vision.  He added that just moving his eyes caused a constant 
pain in the eye sockets.  He testified that he used eye drops 
constantly whenever his eyes began to dry out, and used the jell 
when going to sleep at night.  He testified that his sight had 
deteriorated so that he experienced blurred vision, and that this 
affected reading, and watching television.  He added that the 
condition also sometimes affected driving at night, with driving 
at night becoming a hazard as a result.  He added that he 
experienced perceptual problems when reaching for an object, so 
that it was as if he was seeing two objects at once.  He also 
testified that he had severe headaches, and sometimes - perhaps 
once or twice per month - he experienced a sharp pain in his head 
when too close to lights.  He added that he last experienced such 
a sharp pain in August 1992.  He added that his headaches might 
be so severe that he dreaded going out into the daylight or 
turning on lights.  However, he testified that he had not gone to 
a VA medical facility recently for treatment of his eyes, 
explaining that when his eye condition was severe it was so 
severe that it precluded travel, so that he remained at home and 
treated the condition as best he could.  He testified that he was 
presently employed but had lost a lot of time in the past six 
months due to the corneal abrasions.  He added that he had lost 
from 30 to 60 days in the prior six months, and had to leave work 
early on numerous occasions.

In an October 1995 statement the veteran informed that his 
service-connected corneal abrasions of both eyes had become 
progressively worse, warranting a compensable rating.  He stated 
that glasses had been prescribed for deterioration of both eyes 
on multiple occasions.  He informed that he had been prescribed 
artificial tears to be used daily for dry eyes.  He also reported 
that he suffered from morning glare, headaches, and itchy eyes.  
He complained that his vision was blurry when reading, and that 
wind and touching his eyes hurt them.  He emphasized that his 
vision had grown increasingly worse and that he had difficulty 
seeing.  

Hence the veteran contends, in effect, that his chronic bilateral 
corneal abrasion has resulted in severe disability with numerous 
symptoms and much lost work.  However, he has failed to present 
any evidence to support these allegations of disability due to 
his chronic bilateral corneal abrasion.  The VA records within 
the claims file do not document findings of disability due to 
corneal abrasions, but rather document - through the veteran's 
own reported histories, blood tests, and inpatient treatments - a 
long history of polysubstance abuse, including cocaine dependence 
and alcohol abuse, with multiple VA hospitalizations for 
detoxification, and the reported loss of the veteran's job, wife, 
family, and home, with homelessness, due to polysubstance abuse.  
While the veteran may seek to lay the blame for his current 
troubles with his corneal abrasions, he has not presented any 
medical evidence linking complained-of symptoms - including eye 
pain, blurred vision, redness, puffiness, and headaches - to his 
service-connected chronic bilateral corneal abrasion.  

At a VA examination for compensation purposes in March and April, 
1990, the veteran was examined for chronic bilateral corneal 
abrasion, with a history of recurrent corneal erosion noted.  
However, objectively, visual acuity was 20/20 without correction 
and the corneas were normal.  

The claims file contains some additional reports of VA eye 
examinations, dating from 1995, but these include no findings of 
any current eye disability associated with the veteran's chronic 
bilateral corneal abrasion.  

At a VA examination by an optometrist in March 1995, the 
veteran's history of bilateral corneal abrasion was noted, but 
objectively the corneas were clear, with negative findings upon 
staining.  Testing did reveal 20/40 visual acuity not improved by 
pinhole, but no objective condition was identified to explain the 
non-correctable visual impairment.  The examiner assessed 
refractive error, but assessed only a history of recurrent 
corneal erosions.  No current corneal condition was objectively 
found.  Artificial tears four times daily were prescribed.  

At a VA examination by an ophthalmologist in March 1995, the 
veteran's history of corneal abrasion was again noted.  At this 
examination the veteran's visual acuity was 20/25 in the right 
eye and 20/60 in the left eye, but again with no improvement by 
pinhole.  The scleras and corneas were within normal limits.  The 
examiner noted that there was no pathology found to explain the 
decreased visual acuity in the left eye.  Again, no current 
corneal condition was objectively found.  The examiner suggested 
that secondary gain should be considered as a reason for the 
visual acuity findings.  

At an October 1995 VA examination by a different ophthalmologist, 
the veteran's history of status post corneal abrasions was noted.  
The veteran complained of a foreign body sensation and 
photophobia.  Visual acuity was 20/60 in the right eye and 20/60 
in the left eye, uncorrected.  However, once again the corneas 
were clear with negative findings upon staining and no objective 
finding of any corneal condition.  

In short, the veteran has presented no cognizable (medical) 
evidence of any correlation between his service-connected chronic 
bilateral corneal abrasion and any objectively observed or 
medically confirmed disability of the eyes, including any 
impairment of visual acuity, field loss, pain, rest requirements, 
or episodic incapacity.  Active pathology of chronic bilateral 
corneal abrasion was also not found.  The veteran's own 
statements attributing multiple eye or vision-related conditions 
to his chronic bilateral corneal abrasion are lay statements of 
medical causation or medical diagnosis, and as such cannot be 
afforded weight by the Board.  Lay statements are not competent 
evidence to support contentions of medical causation or medical 
diagnosis; competent medical evidence is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

Where the correlation between claimed disorder and complained-of 
symptoms is not so obvious that a conclusion may be drawn by lay 
observation (e.g., lower extremities paralysis precluding 
walking), medical evidence is required to attribute the claimed 
symptoms to the disability.  See Murphy.  In the absence of 
medical findings of any symptomatic residuals of the veteran's 
chronic bilateral corneal abrasion, the Board cannot give 
cognizance to the veteran's reports of subjective symptoms due to 
his service-connected chronic bilateral corneal abrasion.  

Accordingly, in the absence of any cognizable evidence showing 
that the veteran's chronic bilateral corneal abrasion presents 
current symptomatology, so as to warrant more than the 
noncompensable rating assigned, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating for chronic bilateral corneal abrasion.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.2, 4.10, 
4.31, Part 4, Diagnostic Code 6009 (1998).

The Board has reviewed the entire record and finds that the 
noncompensable rating assigned by virtue of this decision for the 
veteran's service-connected chronic bilateral corneal abrasion 
reflects the most disabling this disorder has been since the 
veteran was discharged from service, which is the beginning of 
the appeal period.  Thus, the Board has concluded that staged 
ratings for this disorder are not warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).


ORDER

A compensable rating for chronic bilateral corneal abrasion is 
denied.  




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

